Citation Nr: 1705764	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  07-20 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for the cause of death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1960 to June 1963.  He died in June 2006.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision from the Department of Veterans (VA) Regional Office (RO) in Phoenix, Arizona.  

The Board notes that the Appellant testified at a travel board hearing before a Veterans Law Judge at the RO in August 2009.  A transcript of that hearing is of record.  The Veterans Law Judge who conducted the August 2009 hearing is no longer available to decide the appeal.  In February 2016 the Board notified the Appellant of this fact and provided her the opportunity to testify at another hearing.  In February 2016 the Appellant responded that she did not wish to appear at another Board hearing. 

In October 2016, while on remand, the Appellant's attorney withdrew representation and informed the Appellant of such.  As the Appellant has not appointed another representative she is unrepresented in this matter.

This matter was previously before the Board in October 2009, at which time it was remanded for additional development.  In a September 2011 decision, the Board denied the above-captioned claim, and the Appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2012 Joint Motion for Remand (Joint Motion), the parties agreed that the Board failed to satisfy the duty to assist because the May 2011 VA medical opinion was not adequate.  In a February 2012 Order the Court granted the Joint Motion and remanded the claim for action consistent with the terms of the Joint Motion.  In February 2013 the claim was remanded for corrective notice and a new VA medical opinion.  In June 2016 the claim was remanded for a new VA medical opinion from a cardiologist.  The requested opinion was completed, and the case has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran's death certificate listed the immediate cause of death on June 27, 2006 as heart failure due to or as a consequence of aortic stenosis and coronary artery disease.  The other significant conditions contributing to death were chronic renal dysfunction and chronic lung disease.

2.  The cause of the Veteran's death was not related to service or a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1131, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, duty to assist notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).  A letter sent in April 2013 notified the appellant how to substantiate the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  The appellant also has actual knowledge of the conditions for which the Veteran was service connected at the time of his death.  For example, this was clearly noted in the February 2013 Board remand.  

The evidence includes the Veteran's service treatment records, service personnel records, VA treatment records, private treatment records, and lay evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Three VA medical opinions were obtained in connection with the claim for cause of death in May 2011, May 2013, and September 2016.  

During the August 2009 Board hearing the Appellant testified that relevant records were missing from the record, specifically hospital records from the US Naval Hospital in New York from April 1963, and the Veteran's complete personnel record.  In a March 2010 letter the Appeals Management Center made a formal finding of unavailability and determined that the inpatient records from the Naval Hospital dated April 1963 were unavailable.

The Appellant testified that during the Veteran's active duty service he was exposed to herbicide agents while patrolling the base.  She also testified that the Veteran participated in atomic medical research studies during his active duty service, and that he flew once a month to Nova Scotia to participate in tests.  The record reveals that the Veteran's service personnel records have been associated with the claims file.  Service personnel records indicate that the Veteran was stationed at the US Naval Air Station at Floyd Bennett Field in Brooklyn, New York and is absent any assignment outside of New York.  As such, the Board concludes at this juncture that there is no indication that the Veteran served outside of New York to participate in atomic research and that any further attempts to find additional personnel records would be futile.  38 U.S.C.A. § 5103A(c)(2).

The Board also notes that action requested in the prior remands has been undertaken.    In September 2016 a new VA medical opinion from a cardiologist was obtained which provided findings pertinent for evaluating the cause of the Veteran's death.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Analysis

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310.  A service-connected disorder is one that was incurred in or aggravated by active service; one for which there exists a rebuttable presumption of service incurrence, such as hypertension or cardiovascular disease, if manifested to the required degree within a prescribed period from the veteran's separation from active duty; or one that is proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309, 3.310(a) (2016).  

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other disorder, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.  

There are primary causes of death, which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions.  Even in such cases, there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c).

The Veteran's death certificate lists the immediate cause of death as heart failure due to or as a consequence of aortic stenosis and coronary artery disease (CAD).  Other significant conditions contributing to the death were chronic renal dysfunction and chronic lung disease.  At the time of the Veteran's death he was only service connected for residuals of an appendectomy scar, assigned a noncompensable disability rating.  The Board notes that at the time of his death the Veteran's claim for service connection for CAD, hypertension, and diabetes mellitus with secondary renal dysfunction was on appeal before the Board.  As such, the Board considers whether the cause of death was caused by the Veteran's active duty service.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Pond v. West, 12 Vet. App 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during  a period of war, or during peacetime service after December 31, 1946, and certain disabilities, including sensorineural hearing loss, and other organic diseases of the nervous system, become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309; see also Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); see also Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any material issue to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Ionizing Radiation Exposure

The Appellant asserted that the Veteran was exposed to radiation when he participated in operations with the US Naval Atomic Agency from 1960 to 1963. 

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods. See Davis v. Brown, 10 Vet. App. 209, 211 (1997).  First, there are certain types of cancer that are presumptively service connected specific to radiation-exposed Veterans.  38 U.S.C.A. § 1112(c) (West 2014); 38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" such as lung cancer may be service connected pursuant to 38 C.F.R. § 3.311 (2016).  Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.

The Appellant has not alleged, nor does the record show, that the Veteran had a "radiogenic disease" as identified under 38 C.F.R. §§ 3.309(d)(2) or 3.311(b)(2) at the time of his death, but she did contend that his in-service exposure to radiation ultimately lead to the underlying causes of his death.  As the record is absent evidence that the Veteran was exposed to ionizing radiation during service and there is no evidence on file linking any of the conditions that contributed to his death to any such exposure, presumptive service connection for radiation exposure is not warranted.  See 38 C.F.R. § 3.307, 3.309.

Herbicide Agent Exposure

The Appellant also asserted that the cause of the Veteran's death is related to in-service exposure to herbicide agents, including Agent Orange.  The Appellant has not asserted and the record does not show that the Veteran served in the Republic of Vietnam during the Vietnam era in order to be entitled to presumptive service connection.  The Veteran's Form DD-214 and service personnel records do not show that he had any foreign service. 

Service connection may also be presumed for certain diseases, including ischemic heart disease, if a veteran was exposed to an herbicide agent, including Agent Orange, during service, and the disease manifested to a degree of ten percent or more any time after service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Ischemic heart disease is defined as including, but not limited to, atherosclerotic cardiovascular disease including coronary artery disease.  38 C.F.R. § 3.309(e).  A veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii).

The Appellant argued that exposure came from herbicide agents that were used at the base when the Veteran was stationed at the Naval Air Station at Floyd Bennett Field in Brooklyn, New York during his period of service from January 1960 to December 1963.  The Appellant has not submitted any evidence that shows that herbicide agents, including Agent Orange, were used on the base when the Veteran was stationed in New York. 

Attempts were made to determine if there was any evidence of use of herbicide agents at a base where the Veteran had worked.  A November 2002 response from the Department of the Navy stated that the Navy's engineering field office responsible for the New York area does not maintain records on the use of chemical agents at Floyd Bennett Field.  Communication was sent to the U.S. Environmental Protection Agency (EPA).  A December 2002 response from the EPA showed that while many pesticides were registered for use against insects in the 1960s, including orangochlorines (e.g. DDT and chlordane) and organophosphates (e.g. malathion), the EPA has no information about pesticide use in facilities such as the Naval Air Station at Floyd Bennett Field.

The Board notes that "herbicide agent" is a defined term by VA and means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD, cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6).

There is no evidence of record that supports the Appellant's general assertion that the Veteran was exposed to herbicide agents, including Agent Orange, while he was stationed at Floyd Bennett Field in New York.  Although the response from EPA suggested that some pesticides were likely used on or around Floyd Bennett Field, it does not show that the Veteran had any actual exposure to herbicide agents during his military service to support presumptive service connection.  See 38 C.F.R. § 3.307, 3.309.

Symptoms in Service

The Appellant asserted that the Veteran's death was caused by service because his symptoms for hypertension, diabetes, and heart disease began in service and were due to the circumstances of his service.

In an August 1959 sick call treatment record the Veteran complained of blurred vision and sweats and was treated for mild heat exhaustion.  In a May 1960 entrance examination the Veteran's blood pressure was reported as 138/72 and that the Veteran fainted twice during boot camp in 1959.  In a November 1960 service treatment report the Veteran's reported blood pressure was 142/92, he had fainting spells, weakness after a heavy meal, and was given a glucose test with 3 and 4 hours postgradial sugar test.  In his May 1963 exit examination the Veteran's blood pressure was reported as 138/88.  

In June 1999 the Veteran was referred to a private treatment provider for azotemia and hypertension.  The Veteran reported that he was diagnosed with diabetes approximately ten years ago and that he had glycosuria for many years prior to that time.  The Veteran reported his hypertension began at least ten years ago, and that he had a history of CAD.  The private treatment provider diagnosed renal failure presumed chronic, most likely secondary to diabetic nephropathy with possible hypertensive nephrosclerosis, CAD, type II diabetes mellitus, and hypertension.

In a June 2001 private treatment report the Veteran's private endocrinologist reported that the Veteran was seen for a follow-up treatment for his diabetes mellitus and that the Veteran had gained weight from 216 to 219 pounds.  The physician diagnosed type II diabetes mellitus, chronic renal failure, hyperlipidemia, CAD and hypertension.  In a September 2002 private treatment report the same physician reviewed the Veteran's service treatment records and noted the in-service symptoms of blurred vision, sweating, dizziness, and weakness, and the in-service blood pressure tests.  The endocrinologist reported that during the November 1960 medical examination the Veteran's glucose tolerance tests results were normal, that there was trace glucose in urine at one hour, and that the endocrinologist considered a glucose reading at one half hour of 178 was an impaired glucose level that could be indicative of a prediabetic stage.  He noted that in 1963 the Veteran weighed 215 pounds, his blood pressure was 138/88 and that he had striae on the shoulder and abdomen due to exogenous obesity.  The private treatment provider opined that it was not clear from the record that the Veteran was symptomatic from either diabetes or hypertension, that the Veteran did gain weight which can lead to a future risk for hyperglycemia and hypertensions, and that if the Veteran had had follow up glucose tests that he would have been diagnosed earlier.

In a September 2002 private treatment report the Veteran's cardiologist reviewed the Veteran's service records and opined that his hypertension was related to his military service.  The cardiologist noted that the Veteran's blood pressure in November 1960 was 142/92, that a subsequent serum and urine glucose tolerance test was mildly abnormal and that these findings suggested that the Veteran's hypertension was becoming clinically evident during his military service and that its onset and progression may have been related to factors present in service.

In an October 2001 VA treatment report the treating physician noted the Veteran's prior medical history included a proteinuria diagnosis from 1963 on a New York Police Department (NYPD) physical, with an unclear course between 1963 to 1999.  

During the Veteran's lifetime he underwent a VA examination in March 2002 where the VA examiner reported that diabetes appeared to have been diagnosed in 1987 and that the Veteran had a history of hypertension dating to some point in the 1960s.  The examiner noted that the Veteran had a long history of hypertension, proteinuria and renal insufficiency diagnosed in 1999 although he may have had proteinuria even on a 1963 NYPD physical.  The examiner noted that the nephrologists did not clearly state the etiology of the nephropathy, and it may have been a combination of hypertensive and diabetic nephropathy.  The examiner opined that the results of the in-service glucose tolerance test did not meet the criteria for diabetes and that the Veteran did not have diabetes mellitus in service.  The VA examiner diagnosed diabetes mellitus and hypertension, with nephropathy probably due to both of these conditions, mild peripheral neuropathy, CAD, post angioplasties and stent.  

In an April 2003 VA examination the VA examiner did not review the Veteran's claim file but noted that the Veteran reported that he could not recall when he was first diagnosed with hypertension, that he had been treated for hypertension for at least 20 years, that he did not recall having high blood pressure within the first few years after service, and that treatment may have started ten or more years after service.  The examiner reported that diabetes is a risk factor for CAD and other vascular diseases and that the Veteran was diagnosed with diabetes in 1983.  The examiner reported that the Veteran began having angina in 1983 and had his first angioplasty in 1987.  He reported that valvular heart disease was a probable separate issue and was not related to the Veteran's hypertension or CAD.  The examiner diagnosed hypertensive vascular disease, CAD with a history of angina, multiple angioplasties and stents, and valvular heart disease.  The examiner opined that the Veteran's CAD had three risk factors, diabetes, hypertension, and a long history of tobacco use, and that his renal insufficiency was more likely than not secondary to the diabetes considering the degree of proteinuria.

During a December 2005 VA examination the VA examiner reported that while there was one mildly elevated November 1960 blood pressure reading of 142/92 when the Veteran had fainting spells after heavy meals.  The examiner noted the other blood pressure readings in service, and reported that service records did not indicate the presence of heart disease or hypertension.  The examiner reported that the results of the in-service glucose tolerance test were normal, that diabetes was not diagnosed until 1987, and that although previous physicians speculated that diabetes may have been diagnosed earlier had it been tested, it was extremely unlikely that in the 24 year interval after separation from service that diabetes was not diagnosed.  The examiner reported that the Veteran began having angina in 1983, that he had his first angioplasty in 1987, and that the Veteran developed chronic renal disease likely due to hypertension and diabetes.  The VA examiner opined that there was no evidence of hypertension or CAD in service, that the in-service diabetes tests were negative for diabetes so there was no indication of a diabetic origin for CAD, hypertension, or chronic renal disease and as such the examiner opined that the Veteran's hypertension and CAD were not related to service. 

In a May 2011 VA medical opinion the VA examiner reviewed the claims file and noted that the Veteran's cause of death was heart failure, CAD, aortic stenosis, and chronic renal dysfunction.  He opined that the cause of death was less likely than not related to the Veteran's military service as there was no indication that these diagnoses were present at the time of service based on a review of the service treatment records and the medical information in the claims file.

In a May 2013 VA medical opinion the examiner reviewed the claims file and reported that the September 2002 private endocrinologist medical opinion was not clear that the Veteran's in-service symptoms were from diabetes or hypertension, that the March 2002 VA examination report indicated that service records did not meet the criteria for diabetes mellitus, that the in-service glucose tolerance test results were normal, and that the Veteran was diagnosed with diabetes mellitus in 1983, twenty years after discharge from active duty service.  The examiner opined that the Veteran's in-service symptoms were less likely than not caused by or the result of chronic renal dysfunction and/or type II diabetes mellitus.  The examiner reported that service treatment records were absent a diagnosis for chronic lung disease and opined that with respect to the Veteran's chronic lung disease the Veteran's in-service symptoms were less likely than not caused by his active duty service.  The examiner further reported that the Veteran's service treatment records were absent diagnoses for hypertension and CAD, and that the Veteran was diagnosed with angina pectoris in about 1983.  The examiner reported that the September 2002 private medical opinion noted a single isolated blood pressure elevation that did not meet VA criteria for an initial hypertension diagnosis.  He further opined that the Veteran's immediate cause of death, heart failure, was less likely than not caused by his military service.  

In September 2016 the VA examiner reviewed the service treatment records, private medical opinions, and previous VA examinations and opinions.  He noted the Veteran's in-service complaints of fainting spells and weakness and all of the in-service blood pressure readings.  The examiner reported that the September 2002 private cardiologist's opinion that an isolated blood pressure reading of 142/92 represented hypertension was not supported by the VA criteria for hypertension.  The examiner further reported that there were no medical records that indicated a diagnosis for hypertension or elevated blood pressure readings within one year after discharge from service, and that during the April 2003 VA examination the Veteran reported he did not recall being told of high blood pressure within a few years after service, and that he did not receive treatment until ten years after service.

The VA examiner noted the Veteran's in-service complaints of dizziness or fainting spells and shortness of breath, and fainting and weakness after a heavy meal.  The examiner noted that the in-service glucose tolerance test was normal and opined that the Veteran's symptoms could not be attributed to diabetes, as the glucose test showed that the Veteran did not have diabetes, and evaluations in 1959 suggested that the symptoms were attributable to heat exhaustion related to marching.  The examiner also noted that the simultaneous urine glucose test was negative for urine glucose except for a trace reading at one hour and opined that as such the urine glucose reading was clearly not related to renal glucose overload and did not support the private endocrinologist's opinion that the half hour reading on the glucose tolerance test indicated a prediabetic stage, nor the private cardiologist opinion that the Veteran had a mildly abnormal serum and urine glucose tolerance test.  The examiner also reported that regular in-service medical examinations showed no albumin and no sugar in the urine, that there was no diagnosis for diabetes within one year after service and that the earliest reported diagnosis for diabetes was in 1983.  The VA examiner agreed with the December 2005 VA opinion that it was unlikely that diabetes would go undiagnosed for that length of time after service.

The VA examiner reported that the Veteran's CAD first manifested as angina in 1983, twenty years or more after service, that VA treatment records did not show aortic disease until October 2003, and that service treatment records showed no diagnosis for a cardiac condition and the Veteran's exit examination showed normal cardiac examination.  The examiner reported that service treatment records were absent any evaluation for a renal or pulmonary condition, the exit medical examination indicated normal lung examination, no medical evidence showed renal or pulmonary disease within a year after service, and that the first diagnosis for renal disease was in June 1999.  

As such, the examiner finally opined that it was less likely than not that: the Veteran's causes of death and contributing causes of death were the result of military service, that the Veteran incurred any of the listed causes of death within one year after service, or that the Veteran's causes of death could be attributed directly to in-service symptoms of blurred visions, fainting spells, an elevated blood pressure reading, glucose tolerance test results and increased weight.  The VA examiner rationalized that service treatment records did not show that any of the conditions that caused the Veteran's death were diagnosed in service and that the available medical records indicated that the conditions were diagnosed more than 20 years after service.

There is conflicting medical evidence pertaining to whether the Veteran's cause of death was related to his active duty service.  In weighing opinions, the Board has the authority to consider the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of a medical opinion is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

In September 2002 the Veteran's private cardiologist reviewed the Veteran's service records and opined that the Veteran's elevated blood pressure in November 1960 and mildly abnormal serum and urine glucose tolerance test results suggested his hypertension was becoming clinically evident during service and may have been related to service.  

The Board affords the September 2016 VA examiner opinion more probative weight than the September 2002 private cardiologist opinion because the VA examiner used the VA criteria for hypertension, as well as other established clinical criteria, to determine whether the Veteran's in-service blood pressure readings were indicative of hypertension.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with a diastolic blood pressure of less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2016).  Further, the VA examiner opined that the criteria for normal glucose values did not support the private cardiologist's contention that the Veteran had mildly abnormal serum and urine glucose tolerance test results in service and that in-service urinalysis results showed no albumin and no sugar in the urine.  As there is no evidence of hypertension within one year of the Veteran's separation from active duty, hypertension cannot be presumed to have been incurred during active duty service.  38 C.F.R. § 3.307, 3.309.  

In September 2002 the Veteran's private endocrinologist reviewed the Veteran's service records and opined that the Veteran's glucose tolerance test reading at a half hour could have indicated a prediabetic stage, that it was unclear from the medical evidence if the Veteran was symptomatic from diabetes or hypertension, that his weight gain may have put him at risk for hyperglycemia and hypertension, and that if he had had yearly glucose tests he would have been diagnosed with diabetes earlier.

The Board affords the September 2016 VA examiner opinion more probative weight than the September 2002 private endocrinologist opinion because the VA examiner opinion is supported with sufficient rationale and consistent findings, and with consideration to the Veteran's treatment history and lay statements.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiner provided detailed reasons as to why the Veteran's diabetes mellitus did not have its onset in service, and the opinion by the Veteran's private endocrinologist was equivocal and speculative, noting that in-service glucose results and weight gain could have indicated the onset of diabetes and post-service follow-up tests were needed to obtain a diagnosis.   See 38 C.F.R. § 3.102 (By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility); see also Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bostain v. West, 11 Vet. App. 124, 127 (1998).

In summary, the September 2016 VA opinion persuasively explains why the Veteran's death was not related to an incident of service and represents the most probative evidence in this case.  That opinion contains a thorough rationale, is consistent with the evidence of record, and is supported by the other VA examinations and medical opinions of record.  

As such, the preponderance of the evidence is against the Appellant's claim of service connection for the cause of the Veteran's death.  The benefit-of-the-doubt doctrine is consequently not applicable, and the service connection claim must be denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of death is denied. 



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


